DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/14/2022, with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bender et al. U.S. Patent 5,576,946.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13, 15-17 and 19-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bender et al. U.S. Patent 5,576,946.
Regarding claim 1, Bender discloses a method of using flexibly configured graphic elements in process plants, the method comprising: initiating, at a computing device of a run-time environment  of a process plant, a loading of a display view at the computing device (e.g. abstract; col. 7,lines 25-40; col. 10, lines 29-37; Fig. 1, 5, 6 and 8), the process plant including the run-time environment (e.g. real-time process) and a configuration environment (e.g. editing/changing program/recipe) (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8), the display view comprising an execution of an instantiation of a display object which was configured in the configuration environment of the process plant (e.g. abstract; col. 7,lines 25-40; col. 10, lines 29-37; Fig. 1, 5, 6 and 8), the display object including a link to receive real-time data corresponding to controlling a process in the process plant, wherein information presented on the display view is based on the received real-time data (e.g. abstract; col. 7,lines 25-40; col. 10, lines 29-37; Fig. 1, 5, 6 and 8), the display object linked to a particular graphic element object which was configured in the configuration environment (e.g. abstract; col. 7,lines 25-40; col. 10, lines 29-37; Fig. 1, 5, 6 and 8), and the particular graphic element object (e.g. icon) comprising (i) a definition of a visual representation of a process entity of the process plant, the definition of the visual representation of the process entity provided by another graphic element object from which the particular graphic element object is derived (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8), and (ii) a modification to the definition of the visual representation provided by the another graphic element object (e.g. modification of default parameters of original icon), the modification being an override of the definition of the visual representation received in the run-time environment of the process plant (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8); and upon the initiation of the loading of the display view (e.g. performing animated graphic representation) at the computing device of the run-time environment of the process plant, (a) determining, by the computing device of the run-time environment of the process plant, the definition of the visual representation provided by the another graphic element object and included in the particular graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8); (b) propagating, by the computing device, in the run-time environment of the process plant, the modification to the determined definition to generate a modified, particular graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8); and (c) instantiating, by the computing device, on the display view, the modified, particular graphic element object as a particular graphic element corresponding to the modified, particular graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8), wherein a definition of the override is stored separately from the definition of the visual representation provided by the another graphic element object (e.g. pg. 1, ¶9). 
 	Regarding claim 2, Bender discloses the method of claim 1, wherein: determining the definition of the of the visual representation provided by the another graphic element object comprises determining a definition of a property of the visual representation, the property of the visual representation including a visual characteristic of at least a portion of the visual representation (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8); and propagating the modification to the determined definition includes at least one of: removing the property from the determined definition, replacing the property with another property, or changing the at least a portion of the visual representation corresponding to the property (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; col. 10, lines 64-67; Fig. 1, 5, 6 and 8). 
 	Regarding claim 3, Bender discloses the method of claim 1, wherein: determining the definition of the of the visual representation provided by the another graphic element object comprises determining a definition of a shape of at least a portion of the visual representation (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8); and propagating the modification to the determined definition includes at least one of: removing the shape from the determined definition, replacing the shape with another shape, or changing the shape (e.g. changing the position of the icon) (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 4, Bender discloses the method of claim 3, wherein changing the shape comprises changing at least one of an orientation, a size, or a position of the shape (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 5, Bender discloses the method of claim 1, wherein: determining the definition of the of the visual representation provided by the another graphic element object comprises determining a definition of an animation of the visual representation, the animation of the visual representation including a behavior of at least a portion of the visual representation that dynamically changes based on the received real-time data (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8); and propagating the modification to the determined definition includes at least one of: removing the animation from the determined definition, replacing the animation with another animation, or changing the at least a portion of the visual representation corresponding to the animation (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 6, Bender discloses the method of claim 1, wherein: determining the definition of the of the visual representation provided by the another graphic element object comprises determining a definition of an event handler, the event handler indicating a behavior to be executed when a trigger occurs (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8); and propagating the modification to the determined definition includes at least one of: removing the event handler, changing the behavior to be executed by the particular graphic element when the trigger occurs, or changing the trigger (e.g. changing a threshold) that causes the behavior to be executed (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 7, Bender discloses the method of claim 6, wherein the trigger is based on the received real-time data (e.g. abstract; col. 7,lines 25-40; col. 10, lines 29-37; Fig. 1, 5, 6 and 8).  
 	Regarding claim 8, Bender discloses the method of claim 1, wherein propagating the modification to the determined definition includes adding, to the determined definition, at least one of a property, an animation or an event handler (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 9, Bender discloses a system for supporting flexible graphic elements in a process plant, the system comprising: one or more display views generated at a computing device in a real-time operating environment of the process plant, the one or more display views presenting information corresponding to real-time data generated from controlling a process in the real-time operating environment of the process plant (e.g. abstract; col. 7,lines 25-40; col. 10, lines 29-37; Fig. 1, 5, 6 and 8); and a plurality of graphic elements (e.g. icons) presented on the one or more display views, wherein: each graphic element of the plurality of graphic elements includes a visual representation of a respective process entity included in the process plant, the each graphic element is generated by an execution of the instantiation, by the computing device, of a respective graphic element object, the respective graphic element object is linked to a respective display object corresponding to each display view on which the each graphic element is presented, the each respective graphic element object is configurable in the real-time operating environment of the process plant and is configurable in a configuration environment of the process plant (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8), a first graphic element object included in the respective graphic element objects is derived from a second graphic element object (e.g. icon with default parameters) included in the respective graphic element objects (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8), and the first graphic element object includes a modification comprising an override of a definition of the first graphic element object, the modification (i) received, by the computing device, in the real-time operating environment of the process plant, and (ii) propagated, by the computing device in the real-time operating environment of the process plant, to the first graphic element object to thereby generate a modified, first graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 10, Bender discloses the system of claim 9, wherein the respective display object is a particular graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 11, Bender discloses the system of claim 9, wherein the modification of the first graphic element object is propagated from the second graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8, icon with modified default parameters). 
 	Regarding claim 12, Bender discloses the system of claim 9, wherein the modification of the first graphic element object is not propagated from the second graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8, when icon is dragged to desired order/location). 
 	Regarding claim 13, Bender discloses the system of claim 9, wherein the modification of the first graphic element object is based on a user input (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
	Regarding claim 15, Bender discloses the system of claim 9, wherein the definition of the first graphic element object is provided by the second graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 16, Bender discloses the system of claim 9, wherein the override of the definition of the first graphic element object comprises at least one of a removal of at least a portion of the definition, a replacement of at least a portion of the definition, a change to at least a portion of the definition, or an addition to the definition (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 17, Bender discloses the system of claim 9, wherein a presentation of a first graphic element on the one or more display views is generated by the instantiation of the modified, first graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
	Regarding claim 19, Bender discloses the system of claim 9, wherein the definition of the first graphic element object defines at least one of a shape, a property, an animation, or an event handler of at least a portion of the visual representation of the process entity (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 20, Bender discloses the system of claim 9, further comprising: a user interface to receive a query for an identification of a set of graphic element objects, the set of graphic element objects including the first graphic element object; and a mechanism to determine the set of graphic element objects and provide a response to the query (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 21, Bender discloses the system of claim 9, wherein the first graphic element object (e.g. symbol) is derived from multiple graphic element objects, the multiple graphic element objects including the second graphic element object (e.g. 3D representation or symbol) (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 22, Bender discloses the system of claim 9, wherein a third graphic element object (e.g. 3D representation) is derived from the second graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 23, Bender discloses the system of claim 9, wherein the second graphic element object (e.g. symbol) is derived from a fourth graphic element object (e.g. 3D representation) (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 24, Bender discloses the system of claim 9, wherein a fifth graphic element object (e.g. 3D representation) is derived from the first graphic element object (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 25, Bender discloses the system of claim 9, wherein a first graphic element object comprises a combination of more than one other graphic element objects (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 26, Bender discloses the system of claim 9, further comprising a data storage entity configured to store the plurality of graphic element objects, the data storage entity accessible to both the real-time operating environment of the process plant and the configuration environment of the process plant (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8). 
 	Regarding claim 27, Bender discloses the system of claim 9, wherein the process entity comprises at least one of: a class module, an instance of the class module, a process element module, an area, a unit, a piece of equipment, a control module, a routing module, or a display module (e.g. abstract; col. 6, lines 30-41 and 57-64; col. 7, lines 1-7; col. 8, lines 44-61; Fig. 1, 5, 6 and 8).



Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
May 5, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116